DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 10/07/2021 Requirement for Restriction has been withdrawn in light of the allowable subject matter.  
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest art (US Patent No. 10,749,104, does not qualify as prior art) generally discloses (see, FIG. 2A and 9) a system comprising: a memory (920); a processor (915) coupled to the memory, the processor (or an apparatus) including (col. 18, lines 29-34): a first magnet (201); a second magnet (207) adjacent to the first magnet; a first structure (202A, 203A, 204A); a conductor (205) adjacent to the first structure; a stack of layers (202B, 203B), a portion of which is adjacent to the conductor, and a second structure comprising magnetoelectric material (206A), wherein the second structure is adjacent to the first magnet; and a wireless interface (902) to allow the processor to communicate with another device.
However, the prior art failed to disclose or reasonably suggest the claimed apparatus/system particularly characterized by a first structure comprising a tunneling barrier; a third magnet adjacent to the first structure; a stack of layers, a portion of which .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896